
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 575
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Gingrey of
			 Georgia (for himself, Ms.
			 Waters, Mr. Broun of
			 Georgia, Mr. King of Iowa,
			 Mr. Bonner,
			 Mr. Brady of Texas,
			 Ms. Fallin,
			 Mr. Akin, Mr. Tiahrt, Mr.
			 Gohmert, Mr. Franks of
			 Arizona, Mr. Scalise,
			 Mr. Thompson of Pennsylvania,
			 Mr. Culberson,
			 Mr. Lamborn,
			 Mr. Sam Johnson of Texas,
			 Mr. Bilbray,
			 Mr. Jones,
			 Mr. Westmoreland,
			 Mr. McCaul,
			 Mr. Rohrabacher,
			 Mr. Mack, Mr. Simpson, Mr.
			 Johnson of Illinois, Mr.
			 Wamp, Mr. Sessions,
			 Mr. Nunes, and
			 Mr. Smith of Nebraska) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing support for the private property
		  rights protections guaranteed by the 5th Amendment to the Constitution on the
		  4th anniversary of the Supreme Court’s decision of Kelo v. City of New
		  London.
	
	
		Whereas, on June 23, 2005, the Supreme Court issued a 5–4
			 decision in the case of Kelo v. City of New London;
		Whereas the Takings Clause of the 5th Amendment states,
			 nor shall private property be taken for public use, without just
			 compensation;
		Whereas the majority opinion in Kelo v. City of New London
			 significantly expanded the scope of the public use provision in the Takings
			 Clause of the 5th Amendment;
		Whereas the majority opinion in Kelo v. City of New London
			 provided for the taking of a person's private property through eminent domain
			 for the benefit of another private entity;
		Whereas the dissenting opinion in Kelo v. City of New
			 London affirmed that the public use requirement imposes a more basic
			 limitation upon Government, circumscribing the very scope of the eminent domain
			 power: Government may compel an individual to forfeit her property for the
			 public's use, but not for the benefit of another private person;
		Whereas the dissenting opinion in Kelo v. City of New
			 London expressed concern that the beneficiaries of this decision were
			 likely to be those citizens with disproportionate influence and power in
			 the political process, including large corporations and development
			 firms and the Government now has license to transfer property
			 from those with fewer resources to those with more; and
		Whereas all levels of government have a constitutional
			 responsibility and a moral obligation to always defend the property rights of
			 individuals and to only execute their power of eminent domain when necessary
			 for public use alone, and with just compensation to the individual property
			 owner: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)State and local
			 governments should only execute the power of eminent domain for those purposes
			 that serve the public good in accordance with the 5th Amendment to the
			 Constitution;
			(2)State and local governments must always
			 justly compensate those individuals whose property is taken through eminent
			 domain in accordance with the 5th Amendment to the Constitution;
			(3)any execution of eminent domain by State
			 and local governments that does not comply with paragraphs (1) and (2)
			 constitutes an abuse of government power and a usurpation of the individual
			 property rights, as defined in the 5th Amendment to the Constitution;
			(4)eminent domain
			 should never be used to advantage one private party over another;
			(5)no State or local
			 government should construe the holdings of Kelo v. City of New London as
			 justification to abuse the power of eminent domain; and
			(6)Congress maintains
			 the prerogative and reserves the right to address, through legislation, any
			 abuses of eminent domain by State and local governments in light of the ruling
			 in Kelo v. City of New London.
			
